Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 1 of 33

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN ANTHONY CASTRO
8 Park Place
Mansfield, Texas 76063

Plaintiff.
Case No. 20-1843

Vv.

INTERNAL REVENUE SERVICE
1111 Constitution Ave NW
Washington, DC 20224-0002

 

Defendant.

 

COMPLAINT

I. INTRODUCTION

1. Plaintiff John Anthony Castro (hereinafter, “Plaintiff” or “Castro”) brings this action
seeking declaratory and injunctive relief to redress violations of the Freedom of Information Act
("FOIA"). 5 U.S.C. § 552 et. seq.. by Defendant Internal Revenue Service (hereinafter. “IRS”) in
failing to provide Plaintiff with all non-exempt records responsive to his two FOIA requests
described below.

2. Plaintiff is an enrolled agent, license number #00110411. His license as an enrolled
agent was impermissibly cancelled and later reinstated by the IRS. He filed two FOIA requests to
learn more about the records that the IRS has on the activities in connection with this matter.

3. Both FOIA requests were first mailed, then later, faxed, to the IRS office in Atlanta.
Georgia at the request of the IRS. Plaintiff's two FOIA requests are attached to and made part of

this Complaint as Exhibit A and Exhibit B.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 2 of 33

4, The first request, referred to as “All Emails” (Exhibit A) was mailed on March 27,
2020 and tracked by the USPS as delivered on March 30, 2020 to the IRS Post Office Box at
Atlanta, GA 30362. The same request was then faxed with confirmation to the IRS on May 5,
2020 at fax number 1-877-891-6035 as requested.
5. In his first request “All Emails,” (Exhibit A) Plaintiff, pursuant to FOIA, requested a
copy of the following records:
a. All emails sent or received by Tony Woods concerning John Anthony Castro
from January 2019 through February 2020:
b. All email in the possession of the IRS, regarding John Anthony Castro from
January 1, 2019 through February 28, 2020: and
c. All email in the possession of the IRS regarding Enrolled Agent License
#00110411 from January 1, 2019 through February 28, 2020.
6. The second request, referred to as “All Records” (Exhibit B), was mailed on April 25,
2020 and tracked by the USPS as delivered on April 27, 2020 to the IRS Post Office Box at
Atlanta, GA 30362. The same request was then faxed with confirmation to the IRS on May 5,
2020 at fax number 1-877-891-6035 as requested.
7. In the second request, “All Records” (Exhibit B), pursuant to FOTA, Plaintiff requested
a copy of the following records:
a. all records, excluding emails, sent or received by Tony Woods concerning John
Anthony Castro from January 2019 to February 2020;
b. all records, excluding emails, including text, fax, notes in the possession of the
IRS mentioning either John Anthony Castro or Enrolled Agent License #00110411:

c. all records, excluding emails, but consisting of a log or electronic records of

tm
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 3 of 33

incoming and outgoing phone calls for the office telephone number of Tony Woods, IRS
employee:

d. all records, excluding emails, but including all other forms of
records including text messages or internal messaging specifically mentioning the names John
Anthony Castro and Tony Woods, and;

e. all records, excluding emails, but including all other forms of records including
memoranda, text messages or internal messaging specifically mentioning the name Tony Woods
and EA License #0110411.

8. In a final response letter dated May 6, 2020, the IRS requested that within 35 days the
records be described. “in enough detail to help us locate them. This may include title of
employee. identifier of employee, specific times and dates.” Because both FOIA requests were
also faxed to the IRS on May 5". it is unclear if the IRS meant to cover both requests with this
one final response letter. The two requests were given, what appears to be one case number. that
of case #20127-0001.This final response letter from the IRS is attached to this complaint as
Exhibit C (Exhibits relating to the two FOIA requests referred to in this letter have been omitted
due to redundancy).

9. In the final response letter from Mr. Hatcher of the IRS, Plaintiff, through counsel, was
encouraged to contact Mrs. Pettis of the IRS. The May 22, 2020 letter to Mrs, Pettis, whose IRS
ID number is 571573, is attached as Exhibit D (Exhibits relating to the two FOIA requests
referred to in this letter have been omitted due to redundancy).

10. On June 2, 2020. Plaintiff, through counsel, responded by mailed letter to Mr.
Hatcher of the IRS as requested in the IRS final response letter, Plaintiffs response letter is

attached as Exhibit E (Exhibits relating to the two FOIA requests referred to in this letter have
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 4 of 33

been omitted due to redundancy).

11. The shipping label (USPS tracking #9405503699300400966189) for the Plaintiffs
response letter is dated for June 2, 2020 and is attached as Exhibit F. The USPS tracking history
showing the package was received by the IRS on June 5, 2020 is attached as Exhibit G.

I]. JURISDICTION
12. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
(FOIA citizen suit provision) and 28 U.S.C. § 1331 (Federal question).
Ill. VENUE
13. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).
IV. PARTIES

14. Plaintiff resides in the state of Texas. He is the Plaintiff in this action to enforce the
provisions of FOIA.

15. Defendant is the IRS. The IRS is a Federal agency of the United States, and as such,
is an agency subject to the FOIA, pursuant to 5 U.S.C. § 552(f).

V. LEGAL FRAMEWORK OF FOIA

16. FOIA requires, inter alia, that all Federal agencies must promptly provide copies of
all non-exempt agency records to those persons who make a request for records that reasonably
describes the nature of the records sought, and which conform with agency regulations and
procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

17. FOIA requires Federal agencies to make a final determination on all FOIA requests
that it receives within twenty days (excepting Saturdays. Sundays. and legal public holidays)

after the receipt of such request, unless the agency expressly provides notice to the requester of
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 5 of 33

“unusual circumstances” meriting additional time for responding to a FOIA request. 5 U.S.C. §
(a)(6)(A)()

18. FOIA also requires Federal agencies to make a final determination on FOIA
administrative appeals that it receives within twenty days (excepting Saturdays, Sundays, and
legal public holidays) after the receipt of such appeal, unless the agency expressly provides
notice to the requester of “unusual circumstances” meriting additional time for responding to a
FOIA request. 5 U.S.C. § 552(a)(6)(A)({ii).

19. FOIA expressly provides that a person shall be deemed to have constructively
exhausted their administrative remedies if the agency fails to comply with the applicable time
limitations provided by 5 U.S.C. § 552(a)(6)(A)(D) - (ii). See 5 U.S.C. § 552(a)(6)C).

20. FOIA provides that any person who has not been provided the records requested
pursuant to FOIA, after exhausting their administrative remedies, may seek legal redress from
the Federal District Court to enjoin the agency from withholding agency records and to order the
production of any agency records improperly withheld from the complainant.

21. Under FOIA. the Federal agency has the burden to sustain its actions. 5 U.S.C. §
552(a)(4)(B)

22. Pursuant to FOIA, this Court may assess attorney fees and litigation costs against the
United States if Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E). Plaintiff has retained
counsel to represent him in this action.

VI. FACTUAL ALLEGATIONS
23. Plaintiff realleges and fully incorporates paragraphs 1—11 as previously set forth

herein.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 6 of 33

24. On March 27 and April 27, 2020, respectively, Plaintiff, through counsel, sent two
FOIA requests to the IRS, seeking records under FOIA. Exhibit A and Exhibit B are the full
requests and, together, these are attached and made part of this Complaint.

25. Defendant acknowledged receipt of both requests on May 6, 2020.

26. On May 6, 2020, Defendant, having assigned case number 20127-0001 to both
requests, sent a “final response” to Plaintiff. through counsel. The “final response” released none
of Plaintiffs records and asked for more detail about the records sought by the Plaintiff. The
“final response” informed Plaintiff that if Defendant did not receive the requested information
his case would be closed within 35 days. Exhibit C is the full “final response” and is attached
and made part of this Complaint.

27. In the final response letter from Mr. Hatcher of the IRS, Plaintiff, through counsel.
was encouraged to contact Mrs. Pettis of the IRS. The May 22, 2020 letter to Mrs. Pettis, ID
#571573. is attached as Exhibit D.

28. On June 2, 2020, Plaintiff, through counsel, responded by mailed letter to Mr.
Hatcher of the IRS as requested in the IRS “final response” letter. Plaintiff's response letter is
attached as Exhibit E. The shipping label (USPS tracking #9405503699300400966189) for the
Plaintiff's response letter is dated for June 2, 2020 and is attached as Exhibit F. The USPS
tracking history showing the package was picked up by the IRS on June 5, 2020 is attached as
Exhibit G.

29. As of the date of the filing of this judicial review, Defendant has not conducted an
adequate search nor has Defendant completed release of records responsive to Plaintiff's

requests.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 7 of 33

30. Plaintiff has retained counsel, including attorneys, law clerks, legal assistants, and
paralegals. to represent him in this judicial review.

31. More than twenty working days have passed since the IRS received letters from
Plaintiff and the IRS has not responded.

REQUEST FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for Plaintiff John
Anthony Castro, providing the following relief:

1, Declare Defendant Internal Revenue Service has violated FOIA by failing to provide
Plaintiff with all non-exempt records responsive to Plaintiff's requests.

2. Declare Defendant Internal Revenue Service has violated FOIA by failing to complete
an adequate search for records responsive to the Plaintiff's request.

3. Direct by injunction that Defendant, Internal Revenue service, perform an adequate
search for records responsive to Plaintiff's request, and provide Plaintiff with all non-exempt
responsive records to Plaintiff's request.

4, Grant Plaintiff John Anthony Castro costs of litigation, including reasonable attorney
fees, as provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and.

5. Provide such other relief as the Court deems just and proper.

DATED this 8th day of July 2020.

Respectfully submitted,

‘s' C. Peter Sorenson

C, Peter Sorenson
DC Bar No. 438089
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 8 of 33

SORENSON LAW OFFICE
PO Box 10836

Eugene, Oregon 97440
541-606-9173
petesorenson@gmail.com

Attorney for Plaintiff
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 9 of 33

Exhibit A
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 10 of 33

March 27, 2020

Freedom of Information Act Officer
Internal Revenue Service

Central Processing Unit

Stop 93A

Post Office Box 621506

Atlanta, GA 30362

re: Freedom of Information Act Request of John Anthony Castro
SENT CERTIFIED MAIL RETURN RECEIPT REQUESTED
Dear Internal Revenue Service Freedom of Information Act Officer,

1 am writing on behalf of my client, John Anthony Castro. He is Managing Partner of Castro & Co. His
business address is 1701 Pennsylvania Avenue NW, Second Floor; Washington. DC 20006. His business
telephone number is 202-594-4344 and his business email is J]. Castro@CastroAndCo.com.

Mr. Castro has signed a Declaration authorizing me to make this request on his behalf. It is attached to
this request. In addition, a copy of his Enrolled Agent certificate. a copy of Mr. Castro's State of Texas
identification, and passport are attached to his Declaration.

T. Request

Mr. Castro requests, pursuant to the Freedom of Information Act (hereafter FOIA), a copy of the
following emails:

a. All emails sent or received by Tony Woods concerning John Anthony Castro from January 2019
through February 2020:

b. All email in the possession of the IRS, regarding John Anthony Castro from January 1, 2019 through
February 28, 2020; and

c. All email in the possession of the IRS regarding Enrolled Agent License 00110411 from January 1,
2019 through February 28, 2020.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 11 of 33

IL. Information Helpful to the IRS in fulfilling this Request

Mr. John Anthony Castro is an enrolled agent, license number #00110411. His license as an enrolled
agent was impermissibly cancelled and later reinstated by the IRS and he is filing this FOIA request to
learn more about the email that the IRS has on the activities of the IRS in connection with this matter.

Ill. Lime Frame of this Request

The time frame for records sought by this FOIA request is for all records responsive to
this request created or received between January 1, 2019 and February 28. 2020.

IV. How Responsive Records Should Be Provided

My client requests copies of the responsive records for this FOLIA request be provided in a digital format,
cither via email, or stored on a thumb drive. CD, or other electronic data storage device. See 5 U.S.C.
$552 (a)(3)B). Providing these records in an electronic format will save agency staff processing time. as
well as reducing the cost of making paper copies of all responsive records.

V. Costs

This is a request for business records. My client is prepared to pay for the cost of processing this request.
If the records are provided within 20 days of this request, my client agrees to pay costs of up to $25.00. If
there are any fees, please contact me in advance so that I can confer with my client prior to agreeing to
pay for costs. Client reserves the right to narrow its request to lower the costs of the fees.

VI. Policy and Legal Direction for Open Government

Disclosure of the above referenced agency records are also sought in order to promote government
transparency, and to reflect the Administration's policy to support our nation’s fundamental commitment
to open government.

As the Supreme Court has observed. “virtually every document generated by an agency is available in
one form or another. unless it falls within one of the Act's nine exemptions.”” NLRB v. Sears. Roebuck &
Co,. 421 U.S. 132. 136 (1975). FOIA was designed to “pierce the veil of administrative secrecy and to
open agency action to the light of public scrutiny,” see, e.g.. Dept, of the Air Force v. Rose. 425 U.S

352. 361 (1976), and in order “to ensure an informed citizenry, vital to the functioning of a democratic
society, needed to check against corruption and to hold the governors accountable to the governed.”
NLRB vy. Robbins Tire & Rubber Co.. 437 U.S. 214. 242 (1978): sce also Judicial Watch, Inc. v.
Rossotti. 326 F.3d 1309. 1310 (D.C. Cir. 2003); United States Dept. of Justice v. Reporters Comm. for

Ereedom of the Press. 489 U.S. 749, 773 (1989).

 
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 12 of 33

The above described agency records are subject to disclosure under FOIA, and are not otherwise exempt
from disclosure pursuant to FOILA’s nine statutory exemptions. See 5 U.S.C. § 552(b)(1) - (9). To the
extent that a determination is made by your FOIA office staff that any limited portions of the records
listed above will be withheld from disclosure for this request, FOIA expressly requires all agencies to
disclose “[alny reasonably segregable portion of a record . . . after deletion of the portions of the record
which are exempt.” 5 U.S.C. § 552(b). See, e.g., Oglesby v. U.S. Dept, of Army. 79 F.3d 1172, 1178

(D.C. Cir. 1996); see also Abdelfattah v. U.S. Dept. Of Homeland Security. 488 F.3d 178, 186-187 (3°
Cir).

The 2007 Openness Promotes Effectiveness in our National Government Act amendments to FOIA (the
“OPEN Government Act”) requires identification of the amount of any material withheld, the location of
any withholdings, a direct reference to the specific statutory exemption supporting each withholding
asserted, and if technically possible, also require that this information shall “be indicated at the place in
the record where such deletion is made.” See 5 U.S.C. § 552(6). Therefore, | would appreciate your
assistance in expressly identifying any exempt responsive records (or portions thereof) and the applicable
FOIA exemptions for any responsive materials withheld for this FOIA request.

Please inform my office in writing if there are any “unusual circumstances” that will cause delay in
responding to this FOIA request, or providing the records which are requested, and in addition, please
provide the approximate date that you anticipate a final response will be provided.

VI. Contact

Please provide a receipt for this letter and provide a tracking number so that we may inquire about the
status of this request.

My client requests an estimated date of completion of this request.

If you have any questions regarding this FOIA request or need help locating documents, or if 1 can be of
any other assistance. please feel free to contact me at (541) 606-9173. or via email

to petesorenson/@gmail.com.

My client reserves his right, upon the expiration of 20 business days from your receipt of this request, to

commence a judicial review of this matter in the United States District Court for the District of
Columbia.

Thank you in advance for your assistance.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 13 of 33

Very truly yours,

‘a e C
. 3 vs ) Wr
C, Peter Sorenson
Sorenson Law Office

PO Box 10836
Eugene, Oregon 97440

Attachment(s): Declaration of John Anthony Castro
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 14 of 33

Exhibit B
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 15 of 33

 

April 25, 2020

Freedom of Information Act Officer
Internal Revenue Service

Central Processing Unit

Stop 93A

Post Office Box 621506

Atlanta, GA 30362

re: Freedom of Information Act Request of John Anthony Castro

SENT USPS PRIORITY MAIL WITH SIGNATURE CONFIRMATION SERVICE

Dear Internal Revenue Service Freedom of Information Act Officer.

I am writing on behalf of my client, John Anthony Castro. He is Managing Partner of Castro & Co. His
business address is 1701 Pennsylvania Avenue NW, Second Floor; Washington, DC 20006. His business

telephone number is 202-594-4344 and his business email is J.C asivo di Castro AndCo.com.

Mr. Castro has signed a Declaration authorizing me to make this request on his behalf, It is attached to
this request. In addition, a copy of his Enrolled Agent certificate. a copy of Mr. Castro's State of Texas
identification, and passport are attached to his Declaration.

I. Request

Mr. Castro requests, pursuant to the Freedom of Information Act (hereafter FOLA), a copy of the
following records:

a. all records, excluding emails, sent or received by Tony Woods conceming John Anthony
Castro from January 2019 to February 2020;

b. all records, excluding emails, including text, fax, notes in the possession of the IRS mentioning
either John Anthony Castro or Enrolled Agent License #00110411:
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 16 of 33

c. all records, excluding emails. but consisting of a log or electronic records of incoming and
outgoing phone calls for the office telephone number of Tony Woods. IRS employee:

d. all records. excluding emails. but including all other forms of records including text messages
or internal messaging specifically mentioning the names John Anthony Castro and Tony Woods:
and

¢. all records. excluding emails. but including all other forms of records including memoranda.
text messages Or internal messaging specifically mentioning the name Tony Woods and FA
License 40110411.

I. Information Helpful to the IRS in fulfilling this Request

Mr. John Anthony Castro is an enrolled agent, license number #00110411. His license as an enrolled
agent was impermissibly cancelled and later reinstated by the IRS and he is filing this FOIA request to
learn more about the email that the IRS has on the activities of the IRS in connection with this matter.

IIL. Time Frame of this Request

The time frame for records sought by this FOIA request is for all records responsive to this request
created or received between January 1. 2019 and February 28. 2020,

IV. How Responsive Records Should Be Provided

My client requests copies of the responsive records for this FOIA request be provided in a digital format.
either via email. or stored on a thumb drive. CD, or other electronic data storage device. See 5 U.S.C.
$352 (a)(3)B). Providing these records in an electronic format will save agency staff processing time. as
well as reducing the cost of making paper copies of all responsive records.

V. Costs

This is a request for business records. My client is prepared to pay for the cost of processing this request.
If the records are provided within 20 days of this request. my client agrees to pay costs of up ta $25.00. If
there are any fees. please contact me in advance so that | can confer with my client prior to agreeing to
pay for costs. Client reserves the right to narrow its request to lower the costs of the fees.

VI. Policy and Legal Direction for Open Government
Disclosure of the above referenced agency records are also sought in order to promote government

transparency. and to reflect the Administration's policy to support our nation’s fundamental commitment
to open gov emment.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 17 of 33

As the Supreme Court has observed, “virtually every document generated by an agency is available in
one form or another. unless it falls within one of the Act’s nine exemptions.” NLRB v. Sears. Roebuck &
Cg,. 421 U.S. 132, 136 (1975). FOIA was designed to “pierce the veil of administrative secrecy and to
open agency action to the light of public scrutiny,” see, e.g., Dept. of the Air Force v, Rose, 425 U.S.
352, 361 (1976), and in order “to ensure an informed citizenry, vital to the functioning of a democratic
society, needed to check against corruption and to hold the governors accountable to the governed.”

NLRB ¥. Robbins Tire & Rubber Co.. 437 U.S. 214, 242 (1978); see also Judicial Watch, Inc. v.
Rossotti, 326 F.3d 1309, 1310 (D.C. Cir. 2003), United States Dept. of Justice v. Reporters Comm. for

Freedom of the Press, 489 U.S. 749, 773 (1989).

The above described agency records are subject to disclosure under FOIA, and are not otherwise exempt
trom disclosure pursuant to FOIA’s nine statutory exemptions. See 5 U.S.C. § 552(b)(1) - (9). To the
extent that a determination is made by your FOIA office staff that any limited portions of the records
listed above will be withheld from disclosure for this request, FOIA expressly requires all agencies to
disclose “[a]ny rcasonably scgregable portion of a record .. . after deletion of the portions of the record
which are exempt.” 5 U.S.C. § 552(b). See, e.g.. Oglesby v. U.S, Dept. of Army, 79 F.3d 1172, 1178

(D.C. Cir. 1996); sec also lfattah v. U.S. De ; itv, 488 F.3d 178, 186-187 (3°
Cir).

The 2007 Openness Promotes Effectiveness in our National Government Act amendments to FOIA (the
“OPEN Government Act”) requires identification of the amount of any material withheld, the location of
any withholdings, a direct reference to the specific statutory exemption supporting cach withholding
asserted, and if technically possible, also require that this information shall “be indicated at the place in
the record where such deletion is made.” See 5 U.S.C. § 552(b). Therefore. 1 would appreciate your
assistance in expressly identifying any exempt responsive records (or portions thereof) and the applicable
FOIA exemptions for any responsive materials withheld for this FOIA request.

Please inform my office in writing if there are any “unusual circumstances” that will cause delay in
responding to this FOIA request, or providing the records which are requested, and in addition, please
provide the approximate date that you anticipate a final response will be provided.

VIL. Contact

Please provide a reccipt for this letter and provide a tracking number so that we may inquire about the
status of this request.

My client requests an estimated date of completion of this request.

If you have any questions regarding this FOIA request or need help locating documents. or if I can be of
any other assistance, please feel free to contact me at (541) 606-9173, or via email
tO peiesore SASON Ge sn ail.co mM.
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 18 of 33

My client reserves his right. upon the expiration of 20 business days from your receipt of this request. to
commence a judicial review of this matter in the United States District Court for the District of
Columbia,

Thank you in advance for vour assistance.

Very truly yours. ,

C. Peter Sorenson
Sorenson Law Office
PO Box 10836
Eugene, Oregon 97440

Attachment(s): Declaration of John Anthony Castro
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 19 of 33

Exhibit C
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 20 of 33

DEPARTMENT OF THE TREASURY

INTERNAL REVENUE SERVICE
WASHINGTON, DC 20224

 

PRIVACY, GOVERNMENTAL
LIAIGON AND Distrosunc

May 6, 2020

C. Peter Sorenson

PO Box 10836
Eugene, OR 97440

RE. John Anthony Castro

Dear C. Peter Sorenson:

This is our final response to your Freedom of Information Act (FOIA) request dated May
5, 2020 that we received on May 6. 2020.

We need the items checked below before we can process your FOIA request.

x Describe the records in enough detail to help us locate them. This may include
Title of employee, identifier of employee, specific times and dates.

™ Sign your request.

State your agreement to pay for search and copying fees, or request they be

T reduced or waived. Fees will be reduced or waived only if you can show
disclosure of the requested information is in the public interest rather than the
commercial interest of the requester. No fees apply if total charges are $25 or
less.

Provide, under penalty of perjury, a statement of your-category as a requester
commercial, news media, educational, non-commercial scientific, or other, eg.,
individual. Include how you'll use the records, unless you're in the other
category.

If your request for documents also includes tax returns or return information. you
must establish your right to receive tax returns and return information in accordance
with Title 26 Code of Federal Regulations Section 601.702(c)(5)(iii). If you don’t
include the items checked below when you re-submit your request, we'll deny all
or some portions of your request for tax returns or return information.

™ Establish your identity by submitting:
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 21 of 33

5
<

a. An identifier such as a photocopy of a valid driver's license bearing your
signature and address: or

b. Anotarized statement with language that swears to or affirms your identity
and has the notary seal on the same page as your signature and statement:
or

c. Astatement made under penalty of perjury in accordance with 28 U.S.C.
1746, swearing to or affirming your identity. If the declaration is sworn within
the United States, its territories, possessions or commonwealths, the sworn
statement must include the following language: "! declare (or certify, verify,
or state) under penalty of perjury that the foregoing is true and correct.
Executed on (date).”

[- Provide proof of your right to access [the requested records

Send us your updated request, and a copy of your original request and a copy of
this letter, within 35 days or we'll close your request with no further action. The 20
business-day statutory response time does not begin until we receive the
requested information per Title 5 USC Section 552 (a)(6)(A)(i)). Fax your response
to 877-891-6035 or mail to:

Centralized Processing Unit — Stop 93A
Internal Revenue Service
PO Box 621506
Atlanta, GA 30362

If you would like to discuss our response, you have the right to contact our FOIA public
liaison, Summer Sutherland at 801-620-2149

The FOIA Public Liaison responds to FOIA and Privacy Act requests for copies of
documents maintained by the IRS. There is no provision in either Act to resolve tax,
collection, or processing issues. If you need assistance with tax related issues, you may
call the IRS toll free number at 1-800-829-1040.

if you have any questions please call Disclosure Specialist Mrs. Pettis ID # 571573 , at
843-619-4112 or write to: Internal Revenue Service, Disclosure Scanning Operation —

Stop 93A, PO Box 621506, Atlanta, GA 30362. Please refer to case number F20127-
0001.

Sincerely,

Pp thie W. Nadiad

Phillip H Hatcher
Disclosure Manager
Disclosure Office 07
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 22 of 33

Internal Revenue Service

Suite A
111 Troy Street
Tupelo, MS 38804-4767

Official Business
Penalty for Private Uso, $300

 

LYN RIUAY Ade AE Tt

C. Peter Sorensen

PO Box 10836
Eugene, OR 97440

7440-2e3606 ene Node g Nye A| EM a DL LaDy pad anet ate Pee tes
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 23 of 33

Exhibit D
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 24 of 33

Sorenson Law Office

May 22, 2020

Mrs. Pettis, ID #571573

Disclosure Specialist

Internal Revenue Service

Disclosure Scanning Operation - Stop 93A

PO Box 621506

Atlanta. GA30362

843-619-4112

re: Case Number F20127-001

VIA FIRST CLASS MAIL - PROOF OF DELIVERY REQUESTED
Dear Mrs. Pettis.

I am writing to ask questions regarding the requests that my client, John Anthony Castro. has made to the
Intemal Revenue Service (IRS).

I enclose the following documents for your information:

1. John Anthony Castro Request, dated March 27, 2020 (this includes the request letter and declaration showing
the identity of Mr. Castro and his authorization of me to make the request)

2. John Anthony Castro Request. dated April 25, 2020 (this includes the request letter and declaration showing
the identity of Mr, Castro and his authorization of me to make the request)

3. The fax records showing that both requests were faxed to the IRS on May 5, 2020
4. IRS Response, dated May 6, 2020

In the IRS response, the letter stated. "if you have any questions” please call or write to you. I have called you
and left messages for you at least six times. You have not returned my phone calls,
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 25 of 33

Here are my questions:
a) What is your email address? I ask because you are difficult to reach on the telephone.
b) What additional information do you need to process my client's request?

c) What are the IRS identification numbers for the IRS employees identified in Mr. Castro's two requests?

Very truly yours,

7 AS

C. Peter Sorenson
Sorenson Law Office

c: client

enclosures: (as noted)
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 26 of 33

Exhibit E
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 27 of 33

June 1. 2020

Mr. Phillip H. Hatcher

Centralize Processing Unit - Stop 93A
Internal Revenue Service

PO Box 621506

Atlanta, GA 30362

SENT VIA POSTAL SERVICE PRIORITY MAIL
RE: Case Number 20127-0001

Dear Mr. Hatcher,

Thank you for your letter of dated May 6, 2020.

You requested that I provide the case number in my correspondence to you. The Case Number is
20127-0001.

You requested that I provide a copy of the letter that you sent me, dated May 6, 2020. It is
enclosed.

You requested that I provide you with my client's request. It is enclosed. On May 5, 2020 it was
faxed to the Atlanta IRS office and is included. The IRS received this request on May 6, 2020. It
consists of two letters, dated March 27, 2020 and April 25, 2020. They were faxed because |
called the IRS many times and learned that the IRS had apparently not considered mailed FOIA
requests valid. Additionally, the IRS staff I talked with suggested that these requests had
apparently not been processed, even though the current IRS website instructs requesters to mail
their requests.

In your letter of May 6, 2020, you stated, "our final response to your Freedom of Information
Act (FOIA) request dated May 5, 2020 that we received on May 6, 2020."
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 28 of 33

Your May 6, 2020 letter suggested that we call Mrs. Pettis. I have called her more than six times
and she's returned one of my calls. I have also written her and had no response. I've also asked
her for her email address and I've had no response to this request.

Your letter requests information regarding the names of persons involved in the request. This has
been provided in the request. Your letter requests that we provide you with dates. That has been
provided in the request. The name of IRS employee Tony Woods was specifically provided in
paragraph I of my client's request letter to the IRS dated March 27. 2020. The date range of
January 1, 2019 to February 28, 2020 was provided in the request. I respectfully suggest that the
IRS has, either, not read the request, or is willfully failing to undertake an adequate search for the
records requested.

What is the estimated completion date on this request? The IRS has failed on three prior
occasions to provide the estimated completion date.

My client reserves his right to commence a judicial review in the United States District Court for
the District of Columbia as a result of the failure of the IRS to respond to his narrowly crafted
request.

To facilitate communication, please email me at petesorenson‘@ gmail.com and call me on my
cell phone, 541-606-2020,

Very truly yours.

C. Peter Sorenson
Sorenson Law Office

Enclosures:
1) Hatcher letter to Sorenson. May 6, 2020

2) Request faxed to the IRS on May 5. 2020 consisting of two letters, dated March 27, 2020 and
April 25, 2020 (with Declaration and attachments)
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 29 of 33

Exhibit F
1.

Case 1:20-cv-01843-
Instructions

Ul UN VULEY Te,

CKK Document1 Filed

Each Click-N-Ship® label is unique. Labels are to be
used as printed and used only once. DO NOT PHOTO

COPY OR ALTER LABEL.

the package.

. Place your label so it does not wrap around the edge of

. Adhere your label to the package. A self-adhesive label

is recommended. if tape or glue is used, DO NOT TAPE
OVER BARCODE, Be sure all edges are secure.

. To mail your package with PC Postage®, you

may schedule a Package Pickup online, hand to
your letter carrier, take to a Post Office™, or

drop ina USPS collection box.

. Mail your package on the "Ship Date” you

selected when creating this label.

UNITED STATES
POSTAL SERVICE «

Click-N-Ship® Label Record

 

 

 
 
 
     
 

USPS TRACKING #:
9405 5036 9930 0400 9661 8
Trans, #: 495484110 Priothy Mail® Fostage:
Print Date: os/ovizo20 | Total
Ship Date: 06/02/2020
Expected
Delivery Date: 08/05/2020
aa

From; KIM LEVAL Rett: CASTRONRS

SORENSON LAW OFFICE

2248 FRIENDLY ST

EUGENE OR 87405-2337

To: PHILLIP H HATCHER
INTERNAL REVENUE SERVICE - CENTRAL. PROCESS.
UNIT
PO BOX 621506
STOP 93 A
ATLANTA GA 20362-3006

* Retail Pricing Priority Mali rates apply. There is no fee for USPS Trecking® service

on Priority Mail service wth use of this electronic rate shipcing label. Refunds for
unused postage paid labels can be recuesied online 30 days from the print date.

 

 

Thank you for shipping with the United States Postal Service!

Check the status of your shipment on the USPS Tracking® page at usps.com

O7lne/2o Page seorsdO CaSthDo-

TRS -
Case 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 31 of 33

Exhibit G
USPS.com® - USPS Tracking? @aSE 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 32 of 33 7/6/20, 2:12 PM

 

 

 

USPS Tracking’ FAQs >

Track Another Package +

Get the free Informed Delivery® feature to receive

automated notifications on your packages Learn More

(https://reg.usps.com/xsell?
app=UspsToolséref shomepageBanner&appURLehttps 603A %2F 9¢2Finformeddelivery.usps.com/box/pages/in'

Tracking Number: 94055036993004009661 89 Remove:

Your item was picked up at a postal facility at 11:23 am on June 5, 2020 in ATLANTA, GA 30362.

USPS Premium Tracking™ Available \/

Y Delivered

June 5, 2020 at 11:23 am
Delivered, Individual Picked Up at Postal Facility
ATLANTA, GA 30362

Get Updates \/

 

Text & Email Updates Ww

 

Tracking History “N

June 5, 2020, 11:23 am
Delivered, Individual Picked Up at Postal Facility
ATLANTA, GA 30362

Your item was picked up at a postal facility at 11:23 am on June 5, 2020 in ATLANTA, GA 30362.

June 5, 2020, 8:47 am
Arrived at Post Office
ATLANTA, GA 30340

June 5, 2020, 5:29 am
Departed USPS Regional Facility

hitps://tools.usos.com/go/TrackConfirmAction?tRef=fullnage&tlo=2&text28777 = &tl abols=9405503699300400066180%2C Page 1 of 2
USPS.com® - USPS Trackinge ASE 1:20-cv-01843-CKK Document1 Filed 07/08/20 Page 33 of 33 2/6/20, 2:12 PM

ATLANTA GA DISTRIBUTION CENTER

June 4, 2020, 10:24 pm
Arrived at USPS Regional Facility
ATLANTA GA DISTRIBUTION CENTER

June 4, 2020, 1:41 pm
Departed USPS Regional Facility
ATLANTA GA NETWORK DISTRIBUTION CENTER

June 4, 2020, 1:47 am
Arrived at USPS Regional Destination Facility
ATLANTA GA NETWORK DISTRIBUTION CENTER

June 3, 2020
In Transit to Next Facitity

June 2, 2020, 8:10 pm
Arrived at USPS Regional Origin Facility
EUGENE OR DISTRIBUTION CENTER

June 2, 2020, 4:47 pm
USPS picked up item
EUGENE, OR $7405

June 1, 2020
Pre-Shipment info Sent to USPS, USPS Awaiting Item

 

Premium Tracking

 

Product Information Vv

 

See Less “\

yoegpaa4

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

httos://tools.usps.com/go/TrackContirmAction7tRef=fullpage&ile=2&text28777=&tLabets=9405503699300400966189%2C Page 2 of 2
